                          United States District Court
                                 EASTERN DISTRICT OF TEXAS
                                     SHERMAN DIVISION

RAYMOND HERNANDEZ and                             §
VENITA BETH HERNANDEZ                             §
                                                  §
v.                                                §
                                                  §
RUSH ENTERPRISES, INC., HOLT                      §   Civil Action No. 4:19-CV-00638
TEXAS, LTD. d/b/a HOLT CAT,                       §
SCHLUMBERGER LIMITED and
SCHLUMBERGER TECHNOLOGY                           §
CORPORATION                                       §

                         MEMORANDUM OPINION AND ORDER

       Pending before the Court are three motions to dismiss: (1) Defendant Holt Texas Ltd.’s

Motion to Dismiss (Dkt. #25); (2) Defendants Schlumberger Limited and Schlumberger

Technology Corporation’s Motion to Dismiss (Dkt. #26); and (3) Defendant Rush Enterprises,

Inc.’s Motion to Dismiss (Dkt. #33) (collectively, “Defendants”). Having considered the motions

and the relevant pleadings, the Court finds that the motions should be denied.

                                       BACKGROUND

       Plaintiffs Raymond Hernandez and Venita Beth Hernandez (collectively, “Plaintiffs”) filed

suit against Defendants for alleged unlawful discrimination in violation of 42 U.S.C. § 1981,

negligence, and gross negligence (Dkt. #16).

       Plaintiff Raymond Hernandez, who is Hispanic, alleges that he worked for Defendant Rush

(Dkt. #16 ⁋⁋ 16–17). Plaintiffs allege that Defendant Holt Cat and Defendant Schlumberger’s

employees harassed and made fun of Hispanic workers, including Plaintiff Raymond Hernandez,

daily for three years (Dkt. #16 ⁋⁋ 23–24). Eventually, this discrimination allegedly culminated in

a physical altercation between Plaintiff Raymond Hernandez and one of Defendant Holt Cat’s

employees (Dkt. #16 ⁋⁋ 56–59). Plaintiffs allege that as a result of this altercation, Plaintiff
Raymond Hernandez broke his hip, requiring hip-replacement surgery (Dkt. #16 ⁋⁋ 71–72).

Plaintiffs also claim that all Defendants “have treated Mr. Hernandez adversely after he opposed

or reported unlawful harassment or for participating in an investigation of unlawful harassment”

(Dkt. #16 ⁋ 75).

        Plaintiffs filed their First Amended Complaint on October 11, 2019 (Dkt. #16). On

October 25, 2019, Defendant Holt Texas Ltd. and Defendants Schlumberger Limited 1 and

Schlumberger Technology Corporation filed their motions to dismiss (Dkt. #25; Dkt. #26). On

November 8, 2019, Plaintiffs filed their response (Dkt. #27). Defendant Holt Texas Ltd. replied

on November 15, 2019; Defendants Schlumberger Limited and Schlumberger Technology

Corporation replied on November 18, 2019 (Dkt. #29; Dkt. #31). Plaintiffs filed their sur-reply

on November 22, 2019 (Dkt. #32).

        On October 24, 2019, Defendant Rush Enterprises, Inc. filed its Amended Answer to

Plaintiffs’ First Amended Complaint (Dkt. #24). Then, on November 26, 2019, Defendant Rush

Enterprises, Inc. filed its Motion to Dismiss (Dkt. #33). On December 10, 2019, Plaintiffs

responded (Dkt. #37).

                                            LEGAL STANDARD

        The Federal Rules of Civil Procedure require that each claim in a complaint include a “short

and plain statement . . . showing that the pleader is entitled to relief.” FED. R. CIV. P. 8(a)(2). Each

claim must include enough factual allegations “to raise a right to relief above the speculative level.”

Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007).

        A Rule 12(b)(6) motion allows a party to move for dismissal of an action when the

complaint fails to state a claim upon which relief can be granted. FED. R. CIV. P. 12(b)(6). When


1
  Plaintiffs voluntarily dismissed their claims against Defendant Schlumberger Limited on February 7, 2020
(Dkt. #38). Plaintiffs still maintain their claims against Defendant Schlumberger Technology Corporation (Dkt. #38).

                                                         2
considering a motion to dismiss under Rule 12(b)(6), the Court must accept as true all well-pleaded

facts in the plaintiff’s complaint and view those facts in the light most favorable to the plaintiff.

Bowlby v. City of Aberdeen, 681 F.3d 215, 219 (5th Cir. 2012). The Court may consider “the

complaint, any documents attached to the complaint, and any documents attached to the motion to

dismiss that are central to the claim and referenced by the complaint.” Lone Star Fund V (U.S.),

L.P. v. Barclays Bank PLC, 594 F.3d 383, 387 (5th Cir. 2010). The Court must then determine

whether the complaint states a claim for relief that is plausible on its face. “A claim has facial

plausibility when the plaintiff pleads factual content that allows the [C]ourt to draw the reasonable

inference that the defendant is liable for the misconduct alleged.” Gonzalez v. Kay, 577 F.3d 600,

603 (5th Cir. 2009) (quoting Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)). “But where the well-

pleaded facts do not permit the [C]ourt to infer more than the mere possibility of misconduct, the

complaint has alleged—but it has not ‘show[n]’—‘that the pleader is entitled to relief.’” Iqbal,

556 U.S. at 679 (quoting FED. R. CIV. P. 8(a)(2)).

       In Iqbal, the Supreme Court established a two-step approach for assessing the sufficiency

of a complaint in the context of a Rule 12(b)(6) motion. First, the Court should identify and

disregard conclusory allegations, for they are “not entitled to the assumption of truth.” Iqbal, 556

U.S. at 664. Second, the Court “consider[s] the factual allegations in [the complaint] to determine

if they plausibly suggest an entitlement to relief.” Id. “This standard ‘simply calls for enough

facts to raise a reasonable expectation that discovery will reveal evidence of the necessary claims

or elements.’” Morgan v. Hubert, 335 F. App’x 466, 470 (5th Cir. 2009) (citation omitted). This

evaluation will “be a context-specific task that requires the reviewing court to draw on its judicial

experience and common sense.” Iqbal, 556 U.S. at 679.




                                                 3
            Thus, “[t]o survive a motion to dismiss, a complaint must contain sufficient factual matter,

    accepted as true, to ‘state a claim to relief that is plausible on its face.”’ Id. at 678 (quoting

    Twombly, 550 U.S. at 570).

                                                      ANALYSIS

            After reviewing Plaintiffs’ First Amended Complaint, Defendants’ motions to dismiss, the

    responses, the replies, and the sur-reply, the Court finds that Plaintiffs have stated plausible claims

    for purposes of defeating a Rule 12(b)(6) motion to dismiss.2
.
                                                    CONCLUSION

            It is therefore ORDERED that Defendants’ motions to dismiss (Dkt. #25; Dkt. #26;

    Dkt. #33) are hereby DENIED.

           SIGNED this 24th day of February, 2020.




                                                ___________________________________
                                                AMOS L. MAZZANT
                                                UNITED STATES DISTRICT JUDGE




    2
     Defendant Rush Enterprises, Inc. filed its answer before filing its Motion to Dismiss (Dkt. #24). So, Defendant Rush
    Enterprises, Inc.’s Motion to Dismiss is properly considered as a Motion for Judgment on the Pleadings under Rule
    12(c). Mandujano v. City of Pharr, 786 Fed. Appx. 434, 436 (5th Cir. 2019). But since the standard for dismissal
    under Rule 12(b)(6) and Rule 12(c) is identical, this procedural posture does not change the Court’s analysis or
    conclusion. See id.

                                                             4
